IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-62,931-09


LAWTON FREDERICK TYSON, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. C-3-007878-0899697-B, C-3-008033-0899697-D, AND C-3-008032-870880-D
IN THE CRIMINAL DISTRICT COURT NO. 3
FROM TARRANT COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed three habeas applications for writs of habeas corpus in the
Criminal District Court No. 3 Judicial District Court of Tarrant County, that more than 35 days have
elapsed, and that the applications have not yet been forwarded to this Court.
 	In these circumstances, additional facts are needed.  The respondent, the District Clerk of  Tarrant
County, is ordered to file a response, which may be made by: submitting the records on such habeas corpus
applications; submitting copies of timely filed orders designating issues to be investigated, see McCree v.
Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the nature of the claims asserted in the
applications filed by Relator is such that the claims are not cognizable under Tex. Code Crim. Proc. art.
11.07, § 3; or stating that Relator has not filed such applications for habeas corpus in Tarrant County.  This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has submitted
the appropriate response.  Such response shall be submitted within 30 days of the date of this order.


Filed: January 9, 2008
Do not publish